45 N.Y.2d 871 (1978)
In the Matter of the Arbitration between Aetna Casualty and Surety Company, Appellant, and Wilbert Bruton et al., Respondents.
Court of Appeals of the State of New York.
Argued September 13, 1978.
Decided October 19, 1978.
Joseph D. Ahearn and J. Robert Morris for appellant.
Larry E. Ribowsky for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed and the matter remitted to Supreme Court, New York County, with costs to abide the event, for a hearing on the issue of coverage on the dissenting memorandum by Mr. Justice SAMUEL J. SILVERMAN at the Appellate Division (58 AD2d 553-554).